Citation Nr: 0517300	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  01-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle fracture, with osteoarthritis currently evaluated 
at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1948 to July 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which continued service connection for 
right ankle fracture at 10 percent disabling.    

In September 2003, the Board remanded the case for the RO to 
obtain additional evidence.  Statements by the veteran in an 
October 2004 letter could be construed as an application to 
reopen his claim of service connection for gouty arthritis.  
That matter is not currently before the Board and is referred 
to the RO for appropriate action.    
 

FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's residuals of a right ankle fracture include 
degenerative joint disease and no more than moderate 
limitation of motion.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of fracture of the right ankle, with osteoarthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010-5271 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2001 and March 2004.  Since these letters fully 
provided notice of elements (1), (2), (3) and (4) see above, 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, 
by virtue of the rating decisions on appeal, the statement of 
the case (SOC), and the supplemental SOC (SSOCs), he was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the text of 38 C.F.R. § 3.159 in 
the August 2004 SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in September 2000.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2001 and 2004 was not given prior 
to the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an additional SSOC 
was provided to the veteran in August 2004.  

Medical records from Bay Pines VA Medical Center (VAMC), 
letters and medical records from S. B. Matfis, M.D./Medical 
South Community Health, and medical records from Braintree 
Medical Associates/P. Kearney, M.D. have been associated with 
the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran an examination in 
March 2001 to determine the extent of his disability.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran contends that a higher disability evaluation for 
his right ankle fracture, currently evaluated as 10 percent 
disabling, is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2004).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

Under 5010, traumatic arthritis substantiated by x-ray 
findings is rated under the schedular criteria for 
degenerative arthritis set forth at Diagnostic Code 5003.  
Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides that where 
there is moderate limited motion of the ankle a 10 percent 
rating will be assigned.  Where there is marked limited 
motion of the ankle a 20 percent evaluation will be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, which includes, but is not limited to:  treatment 
records from Medical South Community Health Plan under the 
care S.B. Matfis, M.D. dated from February 1983 to December 
1991 which chronicle the veteran's treatment for probable 
right ankle osteoarthritis and gout; treatment records from 
Braintree Medical Associates under the care of P. Kearney, 
M.D. dated from July 1996 to July 1998 which note the 
veteran's ankle disability; various letters from S.B. Matfis, 
M.D. dated in September 1999, October 1999 and March 2001 
which state that he treated the veteran for gout and 
osteoarthritis affecting his ankles and prescribed medication 
for this disability; and medical records from Bay Pines VAMC 
dated from March 2000 to November 2003 which note that the 
veteran had gout and took medication for that disability.  

VA afforded the veteran a VA examination in March 2001 in 
which the examiner was able to review the claims folder 
beforehand.  The veteran indicated that he began experiencing 
gouty arthritis in the 1980's and that he takes medication 
for this problem.  He also stated that when he does not have 
a gout flare-up, his right ankle does not swell and he is 
able to walk up to a quarter of a mile without difficulty.  
It was noted that the veteran retired after 30 years of 
service with the motor vehicle bureau in Boston in part due 
to his right ankle.  Upon examination, range of motion of the 
veteran's right ankle showed dorsiflexion was 12 degrees with 
normal at 20 and plantar flexion was 35 degrees with normal 
at 45.  Upon flexion and extension, the veteran could do it 
10 times with no incoordination, no weakness and no fatigue 
with moderate pain.  X-rays revealed mild degenerative joint 
disease in both ankles, with no evidence of fracture.  The 
diagnoses included in-service fracture of the right medial 
mallelous in 1949.  
 
As noted above, a 20 percent disability evaluation is 
assigned under Diagnostic Code 5271 when there is marked 
limitation of motion of ankle.  The veteran's medical records 
and the March 2001 VA examination indicate that the veteran's 
residuals of right ankle fracture reflect no more than mild 
to moderate limitation of motion.  Upon examination, the 
veteran was able to flex and extend his right ankle 10 times 
with moderate pain and no other symptoms.  This more closely 
approximates a 10 percent evaluation.  There has been no 
showing of marked limitation of motion warranting a 20 
percent evaluation under this Code.  

The Board has considered the provisions of 38 C.F.R. § 4.40, 
4.59 as interpreted in DeLuca, supra.  The veteran complains 
of right ankle pain, he uses medication for the pain, and 
claims some activities are limited.  However, the evidence 
does not reflect significant atrophy, weakness or deformity 
related to the service-connected disability.  Repetitive 
motion did not cause a problem on the VA examination.  
Consequently, the Board does not find additional functional 
impairment that would warrant an evaluation greater than 10 
percent based on limitation of motion.  Additionally, the 
evidence of record strongly suggests that flare-ups of right 
ankle disability were due to his nonservice-connected gouty 
arthritis.  In fact, the majority of his treatment for ankle 
disability has been for gout, which the veteran claims causes 
frequent and severe attacks.  The Board does not find that a 
higher disability evaluation is warranted for the veteran's 
residuals of right ankle fracture on the basis of functional 
disability.  See DeLuca, supra.  

The Board has also looked at other Diagnostic Codes for 
rating ankle disability and they do not provide a method for 
assigning a higher evaluation. The veteran does not have 
ankylosis of the ankle, ankylosis of subastragalar or tarsal 
joint, malunion of the os calcis or astragalus, or 
astragalectomy.  Therefore, Diagnostic Codes 5270, and 5272-
5273 are not applicable.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
ankle disability.  There is no objective evidence that the 
disability of the veteran's right ankle fracture, in and of 
itself, has caused marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.


ORDER

Entitlement to an increased evaluation for residuals of a 
right ankle fracture, with osteoarthritis currently evaluated 
at 10 percent disabling, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


